Citation Nr: 1041524	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  09-00 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Whether severance of service connection for diabetes mellitus, 
type II, was proper.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to October 
1969.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2008 rating decision of the Wichita, 
Kansas, Department of Veterans Affairs (VA) Regional Office (RO), 
which severed service connection for diabetes mellitus, type II, 
effective April 1, 2008.  


FINDINGS OF FACT

1.  In a December 2006 rating decision, the RO granted service 
connection for diabetes mellitus, type II, on a presumptive basis 
as a result of herbicide exposure.  

2.  In a September 2007 rating decision, the RO proposed to sever 
service connection for diabetes mellitus, type II.  

3.  At the time of the September 2007 rating decision, the 
evidence was in equipoise as to whether the Veteran has a 
confirmed diagnosis of diabetes mellitus, type II.  


CONCLUSION OF LAW

The criteria to sever service connection for the Veteran's 
diabetes mellitus, type II, were not met; service connection is 
restored.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.105(d), 3.159, 3.303, 3.307, 3.309(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the claimant 
and the representative, if any, or any information and medical or 
lay evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veteran Claims (Court) held 
that VA must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.  

In the decision below, the Board has restored service connection 
for diabetes mellitus, type II.  Accordingly, regardless of 
whether VA successfully met its notification and assistance 
obligations, no harm or prejudice to the Veteran has resulted.  

II.  Decision  

By way of procedural background, service connection for diabetes 
mellitus, type II, was established in a December 2006 rating 
decision.  Specifically, the RO determined that while the 
December 2006 VA examiner concluded that the Veteran did not have 
a current diagnosis of diabetes mellitus, type II, two private 
medical doctors provided medical records which reflected a 
diagnosis of diabetes mellitus, type II.  Additionally, the 
medical evidence showed both hemoglobin A1C readings and fasting 
blood glucose levels higher than the normal readings/levels, and 
VA outpatient treatment notes reported the Veteran beginning 
prescribed oral medication for diabetes.  As such, service 
connection for diabetes mellitus, type II, was granted on the 
presumptive basis.  

Thereafter, in December 2006, the Veteran submitted a VA 
outpatient treatment note, dated December 19, 2006, verifying his 
diagnosis of diabetes.  After receiving such evidence and noting 
a conflict in the medical records as to whether the Veteran has a 
current diagnosis of diabetes mellitus, type II, the RO requested 
a VA medical opinion.  In a July 2007 VA medical opinion, a VA 
physician determined that the Veteran's blood glucose levels did 
not meet the criteria for a diagnosis of diabetes mellitus.  
Rather, the Veteran has an impaired fasting glucose (pre-
diabetes), which will "most likely become [diabetes mellitus, 
type II] in the future."  As such, the RO proposed severance of 
service connection via a September 2007 rating decision, and the 
proposed severance was effectuated in January 2008 rating 
decision.  The Veteran appeals the severance and seeks 
restoration of service connection for diabetes mellitus, type II.  

Service connection will be severed only where evidence 
establishes that service connection is clearly and unmistakably 
erroneous (the burden of proof being upon the Government).  When 
severance of service connection is considered warranted, a rating 
proposing severance will be prepared setting forth all material 
facts and reasons.  The claimant will be notified at his or her 
latest address of record of the contemplated action and furnished 
detailed reasons therefore, and will be given 60 days for the 
presentation of additional evidence to show that service 
connection should be maintained.  If additional evidence is not 
received within that period, final rating action will be taken.  
38 U.S.C.A. §§ 5109A, 5112(b)(6); 38 C.F.R. § 3.105(d).  

"Clear and unmistakable error" is defined as a very specific 
and rare kind of error.  It is the kind of error, of fact or of 
law, that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40 (1993).  

The Court of Appeals for Veterans Claims (Court) has propounded a 
three-pronged test to determine whether clear and unmistakable 
error (CUE) was present in a prior determination.  The criteria 
are: (1) either the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., there must be more 
than a simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions in effect at 
the time were incorrectly applied; (2) the error must be 
undebatable and of the sort which, had it not been made, would 
have manifestly changed the outcome at the time it was made; and 
(3) a determination that there was clear and unmistakable error 
must be based upon the record and law that existed a the time of 
the prior adjudication in question.  Grover v. West, 12 Vet. App. 
109, 111-112 (1999); Russell v. Principi, 3 Vet. App. 310 (1992); 
Fugo v. Brown, supra at 43-44.  
Although the same standards applied in a determination of clear 
and unmistakable error in a prior decision are applied to a 
determination of whether a decision granting service connection 
was the product of clear and unmistakable error for the purpose 
of severing service connection, reviewable evidence in a 
severance claim is not limited to that which was before the RO in 
making its initial service connection award.  Daniels v. Gober, 
10 Vet. App. 474, 480 (1997).  

After reviewing the evidence, the RO severed service connection 
for diabetes mellitus, type II, based upon the July 2007 VA 
physician's opinion that the Veteran did not meet the criteria 
for a diagnosis of diabetes mellitus.  Essentially, severance was 
based upon a "change in diagnosis."  The law is clear regarding 
when a change in diagnosis may be accepted as a basis for 
severance action.  In such a case, the examining physician or 
physicians or other proper medical authority must certify that, 
in the light of all accumulated evidence, the diagnosis on which 
service connection was predicated is clearly erroneous.  38 
C.F.R. § 3.105(d).  This certification must be accompanied by a 
summary of the facts, findings, and reasons supporting the 
conclusion.  

The RO based the severance on a July 2007 VA medical opinion 
offered by a VA physician who reviewed the Veteran's file.  The 
VA physician noted the previous diagnoses of diabetes mellitus in 
2002 and 2005, but did not certify that the previous diagnoses of 
diabetes mellitus were clearly erroneous.  Instead, he found that 
the Veteran's glucose testing results did not meet the criteria 
for diabetes mellitus.  The opinion was based on the results from 
blood glucose tests performed from 2006 to March 2007, and no 
further test results or medical history was discussed.

As mentioned above, the medical evidence of record reflects 
confirmed diagnoses of diabetes mellitus, type II.  In a January 
2005 private medical note, it is reported that the Veteran has 
had diabetes mellitus, type II, since approximately 2002.  During 
the visit, it was also noted that he had not had a hemoglobin A1C 
for over one year, but otherwise still had a diagnosis of 
diabetes mellitus, type II.  At a May 2005 follow-up appointment 
for his diabetic ulcers, the private medical note again noted a 
diagnosis of diabetes mellitus, type II, with a recent hemoglobin 
A1C of 8.0%.  Similarly, in a June 2005 private medical record, 
the Veteran was assessed with numerous ailments, which included 
diabetes mellitus, type II.  It was also noted that he recently 
attended a diabetes education class at a local hospital.  
Diabetes mellitus was listed as one of his risk factors on a July 
2005 private medical report, and in a May 2006 private medical 
note, diabetes mellitus, type II, not otherwise specified with 
complications not otherwise specified and nonspecific urethritis 
was listed.  In December 2006, the Veteran underwent a glucose 
tolerance test at his local VA outpatient treatment facility.  
The Veteran's impaired glucose tolerance was 209, and the Veteran 
was diagnosed with diabetes mellitus.  It was reported that the 
results will be discussed with the Veteran by phone, he will 
start Metformin 250 milligrams twice daily before meals, and will 
return in three months with additional laboratory testing.  In 
March 2006, the Veteran returned to his local VA outpatient 
treatment facility for follow-up laboratory testing, and the 
Veteran again was assessed with diabetes.  It was also reported 
that his Metformin was increased to 500 milligrams twice daily.  
Finally, an April 2007 statement from his primary care physician, 
M.J.M., M.D., stated that the Veteran suffers from documented 
atherosclerotic heart disease and type II diabetes.  

Rather than establishing that the Veteran's diabetes mellitus 
diagnosis was clearly erroneous, as required for severance, the 
evidence of record is in relative equipoise, or balance, on that 
issue.  In this situation, the benefit of the doubt is afforded 
to the veteran with respect to his diagnosis for diabetes 
mellitus.  38 C.F.R. § 3.102. Because that diagnosis is not 
clearly erroneous, the severance of service connection was 
improper, and service connection for diabetes mellitus, type II, 
must be restored.  




ORDER

As the termination of service connection for diabetes mellitus, 
type II, was improper effective April 1, 2008, restoration of 
service connection for diabetes mellitus, type II, from that date 
is granted.



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


